DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 02/17/2022. Claims 1-8 and 10-20 are pending in the case. Claim 9 is cancelled. Claims 1, 10, and 16 are independent claims.

Response to Arguments
Applicant's amendments to the specification obviate the objections to the specification. Accordingly, the objections to the specification are hereby withdrawn.
Applicant's amendments to the claims obviate the objections to claims 2-9, 11-15, and 17-20. Accordingly, these objections are hereby withdrawn.
Applicant's arguments regarding the 35 U.S.C. § 101 rejection of the claims is persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's amendments to the claims n obviate the rejections under 35 U.S.C. § 112. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-12, 14, 16, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hinze et al. (Annika Hinze et al., "Model-Driven GUI & interaction Design Using Emulation", June 19-23, 2010, hereinafter Hinze) in view of Moran et al. (Kevin Moran et al., "Machine Learning-Based Prototyping of Graphical User Interfaces for Mobile Apps", June 5, 2018, hereinafter Moran), Bengoetxea et al. (Bengoetxea, Endika, Pedro Larrañaga, I. Bloch, A. Perchant, and C. Boeres. "Inexact graph matching using learning and simulation of Bayesian networks. An empirical comparison between different approaches with synthetic data." (2000), hereinafter Bengoetxea), and Sarferaz (U.S. Pat. App. Pub. No. 2015/0074037, hereinafter Sarferaz).

As to independent claim 1, Hinze teaches:
A computer-implemented method comprising (Abstract):
receiving as an input, a user interface (UI) comprising a plurality of elements (Page 274, right-hand column, lines 10-17, use the μCharts language for the input models to our emulator. This enabled us to model both the functionality and behavior of the services being described, as well as user interface (Ul) elements. μCharts models reactive systems and can describe single (sequential) charts which might describe one part of a system and which can then be composed together with other charts to describe a total system. The input models to the emulator reads on the claimed receiving);…
comparing the first logic [UI]… to a second logic [UI]…that (Figure 4, element "constraints (μCharts)"),…
is labeled with semantic metadata (Page 275, right column, paragraph 3, For each constraint, we include the following information: Name of the constraint, Type (Manual, mAutomatic, gAutomatic), Charts associated with this constraint, If the constraint has been meet (Boolean). At least name information reads on the claimed label), and
is stored within a knowledge base of the… database (Figure 4, element "constraints (μCharts)"); and
based upon the comparing, generating an output indicating a similarity between the first logic [UI]…and the second logic [UI]… (Page 275, last paragraph to page 276, left-hand column, line 4, we identified three types of constraints: For some we can automatically infer from the μchart, whether the constraints are met (mAutomatic). Some can be checked automatically but only after the GUI has been created by the simulator, e.g., for checking the placements of buttons (gAutomatic). It was with these two types in focus, that we combined the functional modelling with the GUI constraints. Some constraints can only be checked manually (e.g., relevant and clear labelling of buttons). To include these, we present to the designer μcharts enhanced by a list of constraints. The designer is asked to check the constraints in the GUI simulation and to record the ones that have been met. The comparing is read upon by the checking the GUI against the constraints).
Hinze does not appear to expressly teach rendering an image of the UI; identifying the plurality of elements from the image according to a recursive procedure; storing the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and logic terms as intermediate nodes; exhibits a second hierarchical structure; and trees.
Moran teaches rendering an image of the UI (Page 8, left column, paragraph 3, render application GUI-components on the screen); identifying the plurality of elements from the image according to a recursive procedure (Page 6, right column, paragraph 1, utilize a KNN-based algorithm that leverages the GUI information extracted from the large-scale dynamic analysis to assemble a realistic nested hierarchy of GUI-components and GUI-containers. KNN-based algorithm reads on the claimed recursive procedure to identify elements from the image); storing the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and logic terms as intermediate nodes (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees, where logical groups of components are bundled together in containers. We illustrate that an iterative K-nearest-neighbors (KNN) algorithm and CV techniques operating on mined GUI metadata and screenshots can construct realistic GUI-hierarchies that can be translated into code); exhibits a second hierarchical structure (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees); and trees (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).
Hinze as modified by Moran does not appear to expressly teach using a Bayesian network.
Bengoetxea teaches using a Bayesian network (Page 4, section 3.3 Bayesian networks, Bayesian networks as a probabilistic graphical model suitable for its application in EDAs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the Bayesian network graph matching of Bengoetxea to manage the number of features as the size of the graphs increase becoming more complex (see Bengoetxea at introduction).
Hinze as modified by Moran and Bengoetxea does not appear to expressly teach an in-memory database engine of an in-memory database.
Sarferaz teaches an in-memory database engine of an in-memory database (Paragraph 22, the in memory database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran and Bengoetxea to include the in memory database of Sarferaz to increase speed and lower total cost of operation (see Sarferaz at paragraph 21).

As to dependent claim 2, Moran further teaches the recursive procedure comprises: generating from the image, a first two-dimensional array reflecting pixel information; and generating from the first two-dimensional array, a second two-dimensional array reflecting information density (Page 6, right column, paragraph 2, infer the bounding boxes of atomic GUI-component elements (in terms of pixel-based coordinates)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to dependent claim 3, Moran further teaches the recursive procedure further comprises cropping the image based upon the second two-dimensional array (Page 7, paragraph 3, a set of bounding box coordinates situated within the original input screenshot and a collection of images cropped from the original screenshot according to the derived bounding boxes that depict atomic GUI-components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to dependent claim 4, Hinze further teaches generating a recommendation regarding a cluster of elements present in the knowledge base (Page 276, left-hand column, paragraph 1, present to the designer μcharts enhanced by a list of constraints. The designer is asked to check the constraints in the GUI simulation and to record the ones that have been met.... In this first stage or our research we have utilised the feedback box of μcharts to record this information. However as part of future work we would like to associate this with the parser and emulator so that the designer gets a pop-up window with the relevant constraints information. Constraints may be applicable to all parts of the UI or just some parts. We also record when constraints have not been met by the UI yet as a record for the designer. For example, when constraints are checked automatically, the record will show if the constraint is met; for manual constraints, designers will have to insert this information manually. The presented enhanced μcharts reads on the claimed recommendation).

As to dependent claim 6, Moran further teaches constructing the knowledge base utilizing a machine learning technique (Figure 2, part 2.1 repository, part 2.2, GUI-Hierarchies, convolutional neural net classifier. Paragraph 2.2.4, supervised ML (machine learning) approaches are capable of automatically learning robust, salient features of image categories from large numbers of labeled training images. Page 8, left column, paragraph 2, during automated exploration of software mined from large repositories, platform specific frameworks can be utilized to extract meta-data describing the GUI, which can then be transformed into a large labeled training set suitable for a CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to dependent claim 7, Moran further teaches the machine learning technique comprises case based reasoning (CBR) (CBR, broadly construed, is the process of solving new problems based on the solutions of similar past problems. Figure 2, part 1 GUI-Mockups (i.e., new problem), part 2.1 repository, part 2.2, GUI-Hierarchies (i.e., solutions to past problems), part 3 application generation (i.e., solution to new problem based on the solutions of similar past problems)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to independent claim 10, Hinze teaches:
A non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising (Abstract and figure 5):
receiving as an input, a user interface (UI) comprising a plurality of elements (Page 274, right-hand column, lines 10-17, use the μCharts language for the input models to our emulator. This enabled us to model both the functionality and behavior of the services being described, as well as user interface (Ul) elements. μCharts models reactive systems and can describe single (sequential) charts which might describe one part of a system and which can then be composed together with other charts to describe a total system. The input models to the emulator reads on the claimed receiving);…
comparing the first logic [UI]… to a second logic [UI]… that (Figure 4, element "constraints (μCharts)"),
is labeled with semantic metadata (Page 275, right column, paragraph 3, For each constraint, we include the following information: Name of the constraint, Type (Manual, mAutomatic, gAutomatic), Charts associated with this constraint, If the constraint has been meet (Boolean). At least name information reads on the claimed label), and
is stored within a knowledge base of the… database (Figure 4, element "constraints (μCharts)");
based upon the comparing, generating an output indicating a similarity between the first logic [UI]… and the second logic [UI]… (Page 275, last paragraph to page 276, left-hand column, line 4, we identified three types of constraints: For some we can automatically infer from the μchart, whether the constraints are met (mAutomatic). Some can be checked automatically but only after the GUI has been created by the simulator, e.g., for checking the placements of buttons (gAutomatic). It was with these two types in focus, that we combined the functional modelling with the GUI constraints. Some constraints can only be checked manually (e.g., relevant and clear labelling of buttons). To include these, we present to the designer μcharts enhanced by a list of constraints. The designer is asked to check the constraints in the GUI simulation and to record the ones that have been met. The comparing is read upon by the checking the GUI against the constraints); and
generating a recommendation regarding a cluster of elements present in the knowledge base (Page 276, left-hand column, paragraph 1, present to the designer μcharts enhanced by a list of constraints. The designer is asked to check the constraints in the GUI simulation and to record the ones that have been met.... In this first stage or our research we have utilised the feedback box of μcharts to record this information. However as part of future work we would like to associate this with the parser and emulator so that the designer gets a pop-up window with the relevant constraints information. Constraints may be applicable to all parts of the UI or just some parts. We also record when constraints have not been met by the UI yet as a record for the designer. For example, when constraints are checked automatically, the record will show if the constraint is met; for manual constraints, designers will have to insert this information manually. The presented enhanced μcharts reads on the claimed recommendation).
Hinze does not appear to expressly teach rendering an image of the UI; identifying the plurality of elements from the image according to a recursive procedure; storing the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and a plurality of logic terms as intermediate nodes; exhibits a second hierarchical structure; and trees.
Moran teaches rendering an image of the UI (Page 8, left column, paragraph 3, render application GUI-components on the screen); identifying the plurality of elements from the image according to a recursive procedure (Page 6, right column, paragraph 1, utilize a KNN-based algorithm that leverages the GUI information extracted from the large-scale dynamic analysis to assemble a realistic nested hierarchy of GUI-components and GUI-containers. KNN-based algorithm reads on the claimed recursive procedure to identify elements from the image); storing the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and a plurality of logic terms as intermediate nodes (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees, where logical groups of components are bundled together in containers. We illustrate that an iterative K-nearest-neighbors (KNN) algorithm and CV techniques operating on mined GUI metadata and screenshots can construct realistic GUI-hierarchies that can be translated into code); exhibits a second hierarchical structure (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees); and trees (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).
Hinze as modified by Moran does not appear to expressly teach using a Bayesian network.
Bengoetxea teaches using a Bayesian network (Page 4, section 3.3 Bayesian networks, Bayesian networks as a probabilistic graphical model suitable for its application in EDAs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the Bayesian network graph matching of Bengoetxea to manage the number of features as the size of the graphs increase becoming more complex (see Bengoetxea at introduction).
Hinze as modified by Moran and Bengoetxea does not appear to expressly teach an in-memory database engine of an in-memory database.
Sarferaz teaches an in-memory database engine of an in-memory database (Paragraph 22, the in memory database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran and Bengoetxea to include the in memory database of Sarferaz to increase speed and lower total cost of operation (see Sarferaz at paragraph 21).

As to dependent claim 11, Moran teaches generating from the image, a first two-dimensional array reflecting pixel information; and generating from the first two-dimensional array, a second two-dimensional array 6 reflecting information density (Page 6, right column, paragraph 2, infer the bounding boxes of atomic GUI-component elements (in terms of pixel-based coordinates)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to dependent claim 12, Moran further teaches the recursive procedure further comprises cropping the image based upon the second two-dimensional array (Page 7, paragraph 3, a set of bounding box coordinates situated within the original input screenshot and a collection of images cropped from the original screenshot according to the derived bounding boxes that depict atomic GUI-components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to dependent claim 14, Moran further teaches constructing the knowledge base utilizing a machine learning technique (Figure 2, part 2.1 repository, part 2.2, GUI-Hierarchies, convolutional neural net classifier. Paragraph 2.2.4, supervised ML (machine learning) approaches are capable of automatically learning robust, salient features of image categories from large numbers of labeled training images. Page 8, left column, paragraph 2, during automated exploration of software mined from large repositories, platform specific frameworks can be utilized to extract meta-data describing the GUI, which can then be transformed into a large labeled training set suitable for a CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to independent claim 16, Hinze teaches:
A computer system comprising (Abstract):
one or more processors (Page 277, right column, paragraph 2, Intel® Core™2 Duo CPU T7500, 2.20GHz);
a software program, executable on said computer system, the software program configured to cause… to (Figure 5):
receive as an input, a user interface (UI) comprising a plurality of elements (Page 274, right-hand column, lines 10-17, use the μCharts language for the input models to our emulator. This enabled us to model both the functionality and behavior of the services being described, as well as user interface (Ul) elements. μCharts models reactive systems and can describe single (sequential) charts which might describe one part of a system and which can then be composed together with other charts to describe a total system. The input models to the emulator reads on the claimed receiving);…
compare the first logic [UI]… to a second logic [UI]… that (Figure 4, element "constraints (μCharts)"),...
is labeled with semantic metadata (Page 275, right column, paragraph 3, For each
constraint, we include the following information: Name of the constraint, Type (Manual, mAutomatic, gAutomatic), Charts associated with this constraint, If the constraint has been meet (Boolean). At least name information reads on the claimed label), and
is stored within a knowledge base of the… database (Figure 4, element "constraints (μCharts)"); and
based upon the comparing, generate an output indicating a similarity between the first logic [UI]… and the second logic [UI]… (Page 275, last paragraph to page 276, left-hand column, line 4, we identified three types of constraints: For some we can automatically infer from the μchart, whether the constraints are met (mAutomatic). Some can be checked automatically but only after the GUI has been created by the simulator, e.g., for checking the placements of buttons (gAutomatic). It was with these two types in focus, that we combined the functional modelling with the GUI constraints. Some constraints can only be checked manually (e.g., relevant and clear labelling of buttons). To include these, we present to the designer μcharts enhanced by a list of constraints. The designer is asked to check the constraints in the GUI simulation and to record the ones that have been met. The comparing is read upon by the checking the GUI against the constraints).
Hinze does not appear to expressly teach render an image of the UI; identify the plurality of elements from the image according to a recursive procedure; store the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and a plurality of logic terms as intermediate nodes; exhibits a second hierarchical structure; and trees.
Moran teaches render an image of the UI (Page 8, left column, paragraph 3, render application GUI-components on the screen); identify the plurality of elements from the image according to a recursive procedure (Page 6, right column, paragraph 1, utilize a KNN-based algorithm that leverages the GUI information extracted from the large-scale dynamic analysis to assemble a realistic nested hierarchy of GUI-components and GUI-containers. KNN-based algorithm reads on the claimed recursive procedure to identify elements from the image); store the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and a plurality of logic terms as intermediate nodes (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees, where logical groups of components are bundled together in containers. We illustrate that an iterative K-nearest-neighbors (KNN) algorithm and CV techniques operating on mined GUI metadata and screenshots can construct realistic GUI-hierarchies that can be translated into code); exhibits a second hierarchical structure (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees); and trees (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).
Hinze as modified by Moran does not appear to expressly teach using a Bayesian network.
Bengoetxea teaches using a Bayesian network (Page 4, section 3.3 Bayesian networks, Bayesian networks as a probabilistic graphical model suitable for its application in EDAs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the Bayesian network graph matching of Bengoetxea to manage the number of features as the size of the graphs increase becoming more complex (see Bengoetxea at introduction).
Hinze as modified by Moran and Bengoetxea does not appear to expressly teach an in-memory database engine of an in-memory database.
Sarferaz teaches an in-memory database engine of an in-memory database (Paragraph 22, the in memory database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran and Bengoetxea to include the in memory database of Sarferaz to increase speed and lower total cost of operation (see Sarferaz at paragraph 21).

As to dependent claim 18, Moran further teaches the software program is further configured to cause… to construct the knowledge base utilizing a machine learning technique (Figure 2, part 2.1 repository, part 2.2, GUI-Hierarchies, convolutional neural net classifier. Paragraph 2.2.4, supervised ML (machine learning) approaches are capable of automatically learning robust, salient features of image categories from large numbers of labeled training images. Page 8, left column, paragraph 2, during automated exploration of software mined from large repositories, platform specific frameworks can be utilized to extract meta-data describing the GUI, which can then be transformed into a large labeled training set suitable for a CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).
Sarferaz further teaches the in-memory database engine (Paragraph 86, analytical services are run on the database table via the in memory database system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the in memory database of Sarferaz to increase speed and lower total cost of operation (see Sarferaz at paragraph 21).

As to dependent claim 20, Moran further teaches the recursive procedure comprises: generating from the image, a first two-dimensional array reflecting pixel information; generating from the first two-dimensional array, a second two-dimensional array reflecting information density (Page 6, right column, paragraph 2, infer the bounding boxes of atomic GUI-component elements (in terms of pixel-based coordinates)); and cropping the image based upon the second two-dimensional array (Page 7, paragraph 3, a set of bounding box coordinates situated within the original input screenshot and a collection of images cropped from the original screenshot according to the derived bounding boxes that depict atomic GUI-components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

Claims 5, 13, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Hinze in view of Moran, Bengoetxea, Sarferaz, and Ronnewinkel et al. (U.S. Pat. App. Pub. No. 2004/0083232, hereinafter Ronnewinkel).

As to dependent claim 5, the rejection of claim 4 is incorporated.
Hinze as modified by Moran does not appear to expressly teach the recommendation includes a probability.
Ronnewinkel teaches the recommendation includes a probability (Paragraph 56, the correlation strengths may converge to the probability of a pair of entities being present in such a set averaged over the given distribution of sets.... Learning engine recommendations based on co-occurrence learning may result in recommending entities that are similar in the sense that they frequently are observed in combination with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the associated learning for automated recommendations of Ronnewinkel to give better recommendations suited for a particular user's needs (see Ronnewinkel at paragraph 3).

As to dependent claim 13, the rejection of claim 10 is incorporated.
Hinze as modified by Moran does not appear to expressly teach the recommendation includes a probability.
Ronnewinkel teaches the recommendation includes a probability (Paragraph 56, the correlation strengths may converge to the probability of a pair of entities being present in such a set averaged over the given distribution of sets.... Learning engine recommendations based on co-occurrence learning may result in recommending entities that are similar in the sense that they frequently are observed in combination with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the associated learning for automated recommendations of Ronnewinkel to give better recommendations suited for a particular user's needs (see Ronnewinkel at paragraph 3).

As to dependent claim 17, the rejection of claim 16 is incorporated.
Hinze further teaches the software program is further configured to cause… to generate to a recommendation regarding a cluster of elements present in the knowledge base, the recommendation including a probability (Page 276, left-hand column, paragraph 1, present to the designer μcharts enhanced by a list of constraints. The designer is asked to check the constraints in the GUI simulation and to record the ones that have been met.... In this first stage or our research we have utilised the feedback box of μcharts to record this information. However as part of future work we would like to associate this with the parser and emulator so that the designer gets a pop-up window with the relevant constraints information. Constraints may be applicable to all parts of the UI or just some parts. We also record when constraints have not been met by the UI yet as a record for the designer. For example, when constraints are checked automatically, the record will show if the constraint is met; for manual constraints, designers will have to insert this information manually. The presented enhanced μcharts reads on the claimed recommendation).
Hinze as modified by Moran and Sarferaz does not appear to expressly teach the in-memory database engine.
Ronnewinkel teaches the in-memory database engine (Paragraph 56, the correlation strengths may converge to the probability of a pair of entities being present in such a set averaged over the given distribution of sets.... Learning engine recommendations based on co-occurrence learning may result in recommending entities that are similar in the sense that they frequently are observed in combination with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran and Sarferaz to include the associated learning for automated recommendations of Ronnewinkel to give better recommendations suited for a particular user's needs (see Ronnewinkel at paragraph 3).

Claims 8, 15 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Hinze in view of Moran, Bengoetxea, Sarferaz, and Ahn (U.S. Pat. App. Pub. No. 2020/0026708, hereinafter Ahn).

As to dependent claim 8, the rejection of claim 7 is incorporated.
Hinze as modified by Moran does not appear to expressly teach the comparing is first performed between the semantic metadata and a solution description, and is then only performed if necessary between the semantic metadata and a problem description.
Ahn teaches the comparing is first performed between the semantic metadata and a solution description, and is then only performed if necessary between the semantic metadata and a problem description (Paragraph 109, validated matches of semantic and technical metadata. Paragraph 107, the general principles of the data discovery solution are that metadata should be captured as close to the source as possible, metadata once captured should be preserved, preserving, or keeping metadata preferred to reconstruction or inferring new metadata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the data discovery solution for data curation of Ahn to provide a comprehensive way to organize data for manual or automated creation methods (see Ahn at paragraph 6).

As to dependent claim 15, the rejection of claim 14 is incorporated.
Moran further teaches the machine learning technique comprises case-based reasoning (CBR, broadly construed, is the process of solving new problems based on the solutions of similar past problems. Figure 2, part 1 GUI-Mockups (i.e., new problem), part 2.1 repository, part 2.2, GUI-Hierarchies (i.e., solutions to past problems), part 3 application generation (i.e., solution to new problem based on the solutions of similar past problems));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).
Hinze as modified by Moran does not appear to expressly teach the comparing is performed between the semantic metadata and a solution description.
Ahn teaches the comparing is performed between the semantic metadata and a solution description (Paragraph 109, validated matches of semantic and technical metadata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the data discovery solution for data curation of Ahn to provide a comprehensive way to organize data for manual or automated creation methods (see Ahn at paragraph 6).

As to dependent claim 19, the rejection of claim 18 is incorporated.
Moran further teaches the machine learning technique comprises case-based reasoning (CBR, broadly construed, is the process of solving new problems based on the solutions of similar past problems. Figure 2, part 1 GUI-Mockups (i.e., new problem), part 2.1 repository, part 2.2, GUI-Hierarchies (i.e., solutions to past problems), part 3 application generation (i.e., solution to new problem based on the solutions of similar past problems)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).
Hinze as modified by Moran and Sarferaz does not appear to expressly teach the software program is configured to cause the in-memory database to compare the semantic metadata and a solution description.
Ahn teaches the software program is configured to cause the in-memory database to compare the semantic metadata and a solution description (Paragraph 109, validated matches of semantic and technical metadata. Paragraph 107, the general principles of the data discovery solution are that metadata should be captured as close to the source as possible, metadata once captured should be preserved, preserving, or keeping metadata preferred to reconstruction or inferring new metadata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran and Sarferaz to include the data discovery solution for data curation of Ahn to provide a comprehensive way to organize data for manual or automated creation methods (see Ahn at paragraph 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123